United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, DALLAS NETWORK
DISTRIBUTION CENTER, Dallas, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1693
Issued: July 20, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 7, 2018 appellant filed a timely appeal from an August 9, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 9, 2018 decision, OWCP received additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a bilateral shoulder
condition causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On January 13, 2017 appellant then a 64-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he developed a bilateral shoulder condition due to factors
of his federal employment, including repetitively lifting non-machinable objects (NMO). He first
became aware of his condition on May 9, 1990 and realized that it was causally related to his
federal employment on December 18, 2016. Appellant retired on January 27, 2017.
In an undated statement, appellant noted that he had worked as a mail handler for 31 years
lifting NMO’s that weighed between 70 and 110 pounds for 8 to 10 hours a day, up to 6 days a
week. In approximately 1990, he had begun experiencing difficulties with his left shoulder and
underwent six weeks of physical therapy. Appellant indicated that OWCP has assigned the claim
OWCP File No. xxxxxx870.3 On or about December 1, 2016, he had begun experiencing bilateral
shoulder numbness. Appellant noted, “I believe the lifting of all these packages has caused the
reaggravation of my left shoulder and the injury and numbness to my right shoulder.
In a development letter dated February 22, 2017, OWCP advised appellant of the
deficiencies of his claim. It requested additional factual and medical information, including a
report from a physician explaining how employment activities either caused or aggravated a
diagnosed medical condition. OWCP also requested that appellant respond to a questionnaire to
substantiate the factual elements of his claim. It afforded him 30 days to submit the necessary
evidence.
Subsequently, OWCP received a February 17, 2017 magnetic resonance imaging (MRI)
scan of the right shoulder, which revealed moderate acromioclavicular (AC) arthrosis, a possible
underlying partial tear without tendon retraction, strain and tendinosis of the infraspinatus,
scapularis tendinosis, and subacromial subdeltoid fluid due to possible underlying bursitis. A
February 17, 2017 MRI scan of the left shoulder revealed moderate AC arthrosis, a possible fullthickness tear of the supraspinatus tendon, infraspinatus and subscapularis tendinosis, and possible
underlying superior labral tear. An x-ray of the left shoulder also dated February 17, 2017 revealed
moderate AC osteoarthritis and an x-ray of the right shoulder of even date revealed moderate AC
joint space narrowing.
By decision dated April 27, 2017, OWCP denied appellant’s occupational disease claim.
It accepted that the employment factors identified as causing his condition had occurred as
alleged. OWCP found, however, that appellant had not submitted medical evidence containing
a diagnosis causally related to the accepted employment factors, and thus the requirements had
not been met to establish an injury as defined by FECA.

3
In an internal memorandum dated February 17, 2017, OWCP indicated that it found no other case files for
appellant.

2

Thereafter, appellant submitted a December 19, 2016 report from Dr. Rory Allen, an
osteopath specializing in family medicine. Dr. Allen evaluated him for a bilateral shoulder
condition. He obtained a history of appellant injuring one or both shoulders in May 1990 and
noted the condition had resolved until a few months ago, when he had “aggravated both shoulders”
resulting in pain, loss of motion, and reduced strength. Dr. Allen described appellant’s work
duties, noting that his job required constant lifting of NMOs weighing between 70 and 115 pounds,
8 to 10 hours a day, up to 6 days a week. He diagnosed bilateral shoulder internal derangement.
On April 18, 2017 Dr. Christopher Chun, a Board-certified anesthesiologist, evaluated
appellant for bilateral shoulder pain. He noted that appellant had experienced an employment
injury on May 9, 1990. On examination Dr. Chun found pain on palpation of the bilateral
shoulders, limited range of motion, and intact sensation and strength in the upper and lower
extremities. He diagnosed other specific joint derangement of both shoulders and recommended
a right shoulder joint block and arthrogram.
On July 6, 2017 appellant requested reconsideration.
With his request, appellant submitted a December 1, 2016 unsigned report from a
rehabilitation facility which indicated that he had sustained injuries on May 9, 1990 and
December 1, 2016 and had developed an occupational disease due to factors of his employment as
a mail handler.
By decision dated August 4, 2017, OWCP denied modification of its April 27, 2017
decision.
OWCP thereafter received progress reports from Dr. Allen dated March 1 to
September 21, 2017. Dr. Allen provided findings on examination and diagnosed bilateral shoulder
internal derangement.
On May 31, 2017 Dr. Chun treated appellant for bilateral shoulder pain and noted
appellant’s prior shoulder claim. He found pain on palpation of the bilateral shoulders and limited
bilateral shoulder motion due to pain. Dr. Chun diagnosed other specific joint derangement of the
left and right shoulders.
On September 25, 2017 appellant, through his representative, requested reconsideration.
By decision dated December 20, 2017, OWCP denied modification of its August 4, 2017
decision.
OWCP received February 1 through September 21, 2017 progress reports from Dr. Allen,
who diagnosed bilateral shoulder internal derangement. On December 21, 2017 and February 22,
2018 Dr. Allen advised that OWCP had previously accepted that appellant sustained bilateral
shoulder pathology. He noted that, as a result of his prior condition, repetitive job duties, and
altered shoulder mechanics, he had developed bilateral shoulder internal derangement, left
shoulder rotator cuff tear, bilateral shoulder impingement syndrome, and bilateral tendinosis
directly associated with his approved shoulder claim. Dr. Allen opined that appellant’s accepted
internal derangement of the bilateral shoulders had worsened with time and was “directly attributed

3

to his previously work requirements...” He requested that OWCP expand acceptance of the claim
to include bilateral shoulder derangement.
In his reports, Dr. Allen incorporated a report dated May 4, 2017 from Dr. Chun. Dr. Allen
noted that he had consulted with Dr. Chun and concluded that appellant had “bilateral shoulder
internal derangement directly associated with his approved shoulder claim that was closed. Due
to repetitive work demands his condition has worsened over time…”
In progress reports dated January 18 to May 17, 2018, Dr. Allen provided examination
findings of tenderness to palpation around the AC joint bilaterally and a positive Hawkins’ test
bilaterally. He diagnosed bilateral shoulder internal derangement.
On May 9, 2018 Dr. Allen discussed appellant’s history of performing heavy and repetitive
lifting as a mail handler for 31 years. He noted that he had not experienced shoulder problems
prior to his employment. Dr. Allen advised that OWCP had accepted a May 1990 claim for
bilateral shoulder pathology. Appellant’s symptoms had resolved until December 2016, when he
sustained an aggravation of his condition due to altered shoulder mechanics and repetitive work
duties. Dr. Allen diagnosed bilateral shoulder internal derangement, left shoulder rotator cuff tear,
bilateral shoulder impingement syndrome, and bilateral shoulder tendinosis. He opined that
appellant had bilateral shoulder internal derangement “directly from his accepted claim that has
worsened over time.”
On May 11, 2018 appellant requested reconsideration. He submitted an amended notice
of occupational disease claim (Form CA-2) dated May 7, 2018, noting that he first became aware
of his illness on December 1, 2016 and realized it was caused or aggravated by factors of his
federal employment on December 19, 2016.
By decision dated August 9, 2018, OWCP denied modification of the December 20, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
period of FECA,5 that an injury was sustained while in the performance of duty as alleged, and
that any disability or specific condition for which compensation is claimed is causally related to

4

Id.

5
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

4

the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.8
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.9 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.10
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS
The Board finds that this case is not in posture for decision.
The record reveals that appellant had previously filed a claim for a right shoulder condition
in 1990, to which OWCP assigned File No. xxxxxx870. The medical evidence submitted by
appellant in support of his present bilateral shoulder injury claim made several references to the
prior 1990 claim.
In this regard, on December 19, 2016 Dr. Allen advised that appellant had a prior history
of injuring one or both shoulders in May 1990 which had resolved until a few months earlier when
he had aggravated his shoulders bilaterally. He noted that appellant lifted packages at work

6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

9

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388 (2008).

10

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008).

11
R.C., Docket No. 19-0376 (issued July 15, 2019); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3e (January 2013).

5

weighing 70 to 115 pounds every day and up to six days a week. Dr. Allen diagnosed internal
derangement of the bilateral shoulders.
On December 21, 2017 and February 22, 2018 Dr. Allen again indicated that OWCP had
previously accepted that appellant had a bilateral shoulder condition. He diagnosed bilateral
shoulder internal derangement, a left shoulder rotator cuff tear, bilateral shoulder impingement
syndrome, and bilateral tendinosis causally related to his prior condition, repetitive work duties,
and altered shoulder mechanics. Dr. Allen opined that appellant’s accepted internal derangement
of the bilateral shoulders had worsened with time due to the requirements of his employment and
requested that OWCP expand acceptance of the claim to include bilateral shoulder derangement.
He advised that in consultation with Dr. Chun, they both found bilateral shoulder derangement due
to an accepted employment injury that had worsened with time due to appellant’s repetitive
employment duties.
In a report dated May 9, 2018, Dr. Allen again noted that OWCP had accepted appellant’s
claim for a bilateral shoulder condition in 1990, and that his symptoms had resolved until
December 2016, when he had sustained an aggravation of his condition due to altered shoulder
mechanics and repetitive work duties. He diagnosed bilateral shoulder internal derangement, left
shoulder rotator cuff tear, bilateral shoulder impingement syndrome, and bilateral shoulder
tendinosis.
In an April 18, 2017 report, Dr. Chun diagnosed other specific joint derangement of the
bilateral shoulders. He noted that appellant had a history of a May 9, 1990 employment injury.
On May 31, 2017 Dr. Chun again diagnosed other specific joint derangement of the bilateral
shoulders and indicated that appellant had a prior accepted claim.
OWCP procedures provide that cases should be doubled when a new injury is reported for
an employee who previously filed an injury claim for a similar condition and further indicates that
the cases should be doubled as soon as the need to do so becomes apparent.12 Its procedures further
provide for combining case files where correct adjudication depends on cross-referencing between
files.13 For example, if a new injury case is reported for an employee who previously filed an
injury claim for a similar condition or the same part of the body, doubling is required.14
It is apparent that appellant had a prior claim for shoulder injury with OWCP under File
No. xxxxxx870. However, as was noted above, following an internal search OWCP determined
that there were no prior claims for appellant. The Board concludes that, as appellant has provided
OWCP’s file number, coupled with the reports by his attending physicians who referenced a prior
OWCP shoulder claim with the corresponding claim number, the claim existed and was either
closed and/or deleted by OWCP. As such it has not been administratively combined with the
present file. The Board finds, therefore, that it is unable to review all of the factual and medical
12

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management-Doubling Case Files,
Chapter 2.400.8(c) (February 2000). See M.M.; Docket No. 17-1150 (issued January 26, 2018); D.C., Docket No.
17-0538 (issued June 27, 2017).
13

Id.

14

Id. at Chapter 2.400.8(c)(1); see also M.M., supra note 12.

6

evidence under OWCP File No. xxxxxx870, which relates to a similar condition and the same
bodily member that is contested in the present claim.
For a full and fair adjudication, the case must be remanded to OWCP to either
administratively combine the current claim file, OWCP File No. xxxxxx853, with the
closed/deleted file, OWCP File No. xxxxxx870,15 or to properly assemble and reconstruct OWCP
File No. xxxxxx853 to include the factual and medical evidence from OWCP File No. xxxxxx870.
Following this and other such further development as it may deem necessary, OWCP shall issue a
de novo decision on the issue of whether appellant has established a bilateral shoulder condition
causally related to the accepted factors of his federal employment or that his previously accepted
claim should be expanded to accept the additional diagnosed shoulder conditions.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the August 9, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: July 20, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

See W.L., Docket No. 19-0396 (issued May 18, 2020); K.T., Docket No. 17-0432 (issued August 17, 2018).

7

